—Judgment unanimously affirmed without costs. Memorandum: In this CPLR article 78 proceeding, petitioner, a former Airport Crash Rescue Worker employed by respondent, seeks an order directing respondent to pay his salary and medical expenses pursuant to General Municipal Law § 207-a. Because petitioner was not a member of an organized fire company or fire department within the meaning of the statute, Supreme Court properly *936dismissed the petition (see, Robbins v County of Broome, 87 NY2d 831; see also, Matter of Syracuse Hancock Professional Firefighters Assn. v Newman, 110 AD2d 256, lv denied 67 NY2d 605). (Appeal from Judgment of Supreme Court, Onondaga County, Tormey, III, J.—CPLR art 78.) Present—Pine, J. P., Callahan, Doerr and Boehm, JJ.